Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 July 1775
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
London July 19. 1775
Yesterday being the Day appointed by Lord Dartmouth I waited on him, but he having a greater Number of Gentlemen at Levee than he could attend to, I was desired to call again to day: which I accordingly did.
On my entring he said, Mr. Williams I have only to tell you, I have delivered your Petition into the Kings hands, but Things are in such a State, no regular Agent here, and American Matters being wholly under the consideration of Parliament, His Majesty did not answer it. The Petition remains in His Majestys Possesion.
I returned. Then my Lord I am to say, the Petition was presented, but His Majesty did not condesend an Answer.
He said I would not have you write anything that may make an unfavourable Impression on the Minds of the People of New Jersey. The King could not with propriety give an Answer, and I do not consider my Conversation with you as Oficial. I then Answered My Lord I shall not presume to be an authorised Agent for the Colony, nor as such write an Answer to the Speaker of the House; But I shall do it through Doctor Franklin, and leave the Mode of communication entirely to him.
He said very well, and I retired.
Since I returned from Lord D, I have seen Mr. Lee; who told me he received the first Petition, and Lord D— returned it to him without presenting it. I am happy that my Endeavours have been more successfull, though in Effect of as little Use. I have however some Satisfaction in having got [it] into the Kings hands altho’ it is unanswered as it leaves a Possibility of its being again taken up for which Reason did ask [for] it again.
 
Endorsed: to Doctr Franklin July 19. 1775
